Motion for reargument granted, based upon the potential for collateral consequences of the conviction, although the sentence has already been served. Jones v. Helms, 452 U.S. 412, 415 n.6 (1981); Carafas v. LaVallee, 391 U.S. 234, 237-38 (1968); State v. Smith, 207 Conn. 152, 161-62, 540 A.2d 679, 685 (1988). Accordingly, the entry order of October 2, 1987 is withdrawn. Pursuant to V.R.A.P. 40 the Court will make a final disposition of the cause and issue its opinion without hearing further oral argument.